     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J SPORTS PRODUCTIONS, INC                              )
                                                              )
 7                     Plaintiff,        vs.                  )   Case No.: 2:10-CV-08701-WDK-FMO
                                                              )
 8   MARIA DE LA LUZ VILLASENOR, et al,                       )                    RENEWAL OF JUDGMENT
                                                              )                    BY CLERK
 9                 Defendant,                                 )
                                                              )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to F.R.C.P. 69(a) and
11
     C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Agustin Villasenor, an
13
     individual d/b/a El Huarache De Mexico, and Maria De La Luz Villasenor, an individual d/b/a El Huarache De Mexico,
14
     entered on July 27, 2011, be and the same is hereby renewed in the amounts as set forth below:
15
             Renewal of money judgment
16
                       a. Total judgment                                      $      3,830.00
17
                       b. Costs after judgment                                $           0.00
18
                       c. Subtotal (add a and b)                              $      3,830.00
19
                       d. Credits                                             $           0.00
20
                       e. Subtotal (subtract d from c)                        $      3,830.00
21
                       f.   Interest after judgment(.18%)                     $          68.37
22
                       g. Fee for filing renewal of application               $          00.00
23
                       h. Total renewed judgment (add e, f and g) $                 3,898.37
24

25
             June 29, 2021
     Dated: ___________________                   CLERK, by _________________________
26                                                   Deputy

27                                                Kiry A. Gray,
                                                  Clerk of U.S. District Court
28




                                                   Renewal of Judgment
